DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22 , 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

s 1 – 12, 15  – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. US 2020/0131634 A1 (hereafter “Gao”) in view of Kim et al. US 2012/0270409 A1(hereafter “Kim409”) and Ahn et al. US 2007/0020835 (hereafter “Ahn”).
Regarding claims 1, 11, 15, 16:
Gao is directed to a coating and a method of forming the coating onto component parts of a semiconductor film pre-clean and etch apparatus [processing chambers] (Abstract). The coating may be disposed onto chamber parts such as a remote plasma unit, a showerhead, or a wafer holder [substrate support/support member] and comprise a first and second coating [layers] which may be independently comprised of e.g. cerium oxide or aluminum oxide [meeting claims 15 – 16, providing for limitations in claims 19 and 20] (Fig. 3B, 4B; [0010], [0029] – [0031]; Claim 10). The first and/or second coating may be deposited onto the chamber parts using an atomic layer deposition technique ([0032] – [0035]). Gao summarizes the ALD process as a repeated sequence of steps of depositing a precursor for the desired coating; executing a purging step with a purge gas to remove excess precursor; introducing a reactant gas; and then repeating the previous steps as needed ([0023], [0028]).  Each iteration of the sequence of steps produces a monolayer or sub-monolayer of deposited material [sublayer of coating]. 
Gao does not expressly teach specific details of the practiced ALD method, namely that the precursor is a cerium precursor, that the reactant is an oxidizing agent, that the chamber or chamber component is heated to a temperature of about 50°C to about 400°C and repeating the ALD cycle from about 10 times to 1000 times to deposit 
Kim409 is directed to methods of depositing a mixed hafnium oxide and cerium oxide film by atomic layer deposition (Abstract; [0011], [0027], [0039], [0048]; claim 3). Kim409 discloses that the precursor that is first deposited on a substrate contains the cerium component of the final coating ([0014], [0015]) and that the reactant that provides the oxygen component may come from an oxidant such as water, oxygen, ozone, O2 plasma and combinations thereof ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further detailed/modified the method of Gao by using specific cerium precursors and oxidizing agent as the reactant gas because Kim409 teaches that such precursors and oxidizing agents are necessary in order to form a rare earth oxide film such as cerium oxide.
With regards to the heating temperature and sublayers of cerium oxide:
Kim409 discloses that the cerium oxide film is formed on the substrate surface by processing a second number of second reaction cycles, and that the number of cycles for forming the cerium oxide film is modified based on e.g. the processing temperature ([0038] – [0039]). Furthermore, Kim409 teaches that the thickness of the resulting layers depends on the concentration of precursors and the number of reaction cycles implemented ([0051]).  
	Ahn is directed to methods of inter alia depositing cerium oxide by atomic layer deposition (Abstract). Ahn discloses that in an ALD process a first and second gaseous precursor are sequentially introduced into a process chamber to grow a film, where the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized within the method or otherwise modified the method of Gao in view of Kim 409 has a step to heat at least the substrate surface (including chamber component surfaces) within the claimed temperatures as well as repeat the ALD cycle the claimed amount of times to result in the claimed amount of sublayers of cerium oxide as a matter of routine experimentation in order to obtain a desired thickness of coating. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2, 3, 5, 6, 7, 8, 9:
Gao does not expressly teach the specific cerium precursors used.
Kim409 discloses that exemplary cerium containing precursors are organometallic complexes of Ce(III) and Ce(IV) with a generic formula of CeXaYbZc, where each of a,b, and c are in the range of 0 and 3 and the sum of a, b, and c is about dXeYfZg, where d, e, f and g are each in the range of 0 and 4 and the sum of d, e, f and g is about 4 ([0046]). The ligands W,X,Y and Z may be independently selected  from e.g. N,N’-diisopropylformamidinate [acetamidiate, meeting claim 9], 2,2-dimethyl-3-methoxypropoxide [meeting claim 7], bis(trimethylsilyl)amide [also meeting claim 9] , 2,2,6,6-tetramethylhepta-3,5-dionate [meeting claim 3] and/or isopropylcyclopentadienyl [meeting claim 5]. Kim409 also specifically recites Ce(i-PrCp)3 and Ce(MMP)4 as a preferred precursor [meeting claims 6 and 8].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally modified the method of Gao by using a cerium precursor of the specific cerium precursor classes claimed because Kim409 teaches that such classes of precursors are known to be suitable for the purposes of forming a cerium oxide film.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Regarding claims 4 and 10:
While Gao and Kim409 do not expressly teach the recited cerium precursors with the specific recited ligands, Kim409’s disclosed general formulas does encompass at least one of the claimed cerium precursor species respectively for claims 4 and 10. Furthermore, Kim409 specifically discloses the same and/or similar ligands that are present in at least some of the claimed cerium precursor species. Finally, the disclosed general formulas and the disclosed constituent ligands together constitute a finite set of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Gao by using a cerium precursor among the specific cerium precursors claimed because such precursors would be known options within their technical grasp. A “person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense”.  KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Regarding claim 12:
Gao discloses that the thickness of the layers, including the cerium oxide layer may be between 1 to 10,000 nm or between 100 – 500 nm (claims 2 – 7).  The coatings are formed by successive monolayers until a desired thickness is reached ([0023], [0040]). Furthermore, Kim409 discloses that the thickness of the layer comprising cerium oxide may be set by the concentration of precursors used for forming the layer as well as the number of ALD reaction cycles ([0051]). The thickness of the layer may be thicker than e.g. 10 angstroms (i.e. 1nm).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claims 17 – 18, the facts and teachings of Gao discussed above in respect to the rejection of claim 1 also apply to claim 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further detailed/modified the method of Gao by using specific cerium precursors and oxidizing agent as the reactant gas because Kim409 teaches that such precursors and oxidizing agents are necessary in order to form a rare earth oxide film such as cerium oxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized within the method or otherwise modified the method of Gao in view of Kim 409 has a step to heat at least the substrate surface (including chamber component surfaces) within the claimed temperatures as well as repeat the ALD cycle the claimed amount of times to result in the claimed amount of sublayers of cerium oxide as a matter of routine experimentation in order to obtain a desired thickness of coating. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
3phen), Ahn discloses and ALD process that uses Ce(thd)3phen as the precursor and that the use of precursors such as Ce(thd)3phen allows for depositions in the range of 300 degrees or lower as well as mildly oxidizing reactant materials such as ozone ([0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally modified the method of Gao by using Ce(thd)3phen as the cerium precursor because Ahn teaches that Ce(thd)3phen is known to be suitable for the purposes of forming a cerium oxide film with known advantages of being suitable for low temperature ALD processes with mild oxidizing reagents.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kim409 and Ahn as applied to claims 1 – 12, 15  – 16 above, and further in view of Chalker WO 2009/143456 (hereafter “Chalker”) and optionally Jones US 7,927,661 B2 (hereafter “Jones”).
Regarding claim 13, Gao in view of Kim409 and Ahn render obvious  the limitation concerning temperature being at about 80°C to about 400°C during the ALD process for the same reasons discussed above in the discussion of the temperature 
Chalker is directed to methods of methods of forming dielectric films using cerium-based β-diketonate precursors (Abstract) by atomic layer deposition techniques such as direct liquid injection CVD and ALD ([0053] – [0054], [0070] – [0071], [0095]).  Chalker further discloses that the cerium precursors may be dissolved in appropriate hydrocarbon or amine solvents such as tetrahydrofuran, toluene, hexane, heptane and/or nonane ([0068] – [0069]). Chalker also discloses a specific embodiment of liquid injection ALD growth occurs with an evaporator set at a temperature alongside pulsing of the precursor ([0072] – [0075], [0095]).  While not expressly recited, it is known within the art that solvents act to render a solute (in this case the precursor) in a liquid solution.
	Optionally and additionally Jones, directed to methods of forming metal oxide layers from lanthanide series precursors (Abstract, col 3 lines 20 – 25), discloses that such precursors may be provided to a chamber for performing metalorganic CVD (MOCVD) using either a bubbler or by liquid injection (col 2 line 55 – 60).  Jones discloses that solvents are used to dissolve the precursors to enable formation of the reaction vapor using a heated evaporator in the bubbler or liquid injection system.  Additives may also be added to improve the evaporation characteristics of the precursor solution (col 3 lines 5 – 10).
It would have been obvious to one of ordinary skill in the art to have modified the method of Gao in view of Kim409 and Ahn to include a solvent with the cerium precursor because Chalker teaches that cerium precursors are known to be dissolved in .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kim409 and Ahn as applied to claims 1 – 12, 15  – 16 above, and further in view of Tran et al. US 2018/0330923 A1 (hereafter “Tran”).
Regarding claim 14 Gao in view of Kim409 and Ahn render obvious  the limitation concerning temperature being at about 100°C to about 350°C during the ALD process for the same reasons discussed above in the discussion of the temperature requirement in parent claim 1.  Furthermore, Gao discloses that the coating is meant to be used in chamber environments that will utilize fluorine or chlorine to avoid particle generation and other deleterious effects ([0002], [0007], [0042]).
Gao in view of Kim409 and Ahn do not expressly teach that the component treated is an electrostatic chuck.
Tran is directed to a method of applying a multi-layer plasma resistance coating on an article within a processing chamber, such as substrate holding frames, electrostatic chucks, pedestals and liners (Abstract, [0030]). The coatings are disposed onto chamber components such as the electrostatic chuck to reduce damage from use of fluorine-based plasmas ([0005]).
. 
	
Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kim et al. US 2012/0270409 A1, Ahn et al. US 2007/0020835 and Chalker, and optionally further in view of Jones.
Regarding claims 17:
The facts and teachings of Gao discussed above in respect to the rejection of claim 1 also apply to claim 17.
Gao does not expressly teach specific details of the practiced ALD method, namely that the precursor is a cerium precursor among the claimed species of cerium precursors, that the reactant is an oxidizing agent and that the chamber component is heated to the claimed temperatures. Finally, Gao does not expressly teach that the cerium precursor comprises a solvent.
The facts and teachings of Kim409 discussed above in respect to the rejection of claims 13 and 14 also apply to claim 17. Additionally, Kim409 discloses that the precursor that is first deposited on a substrate contains the cerium component of the final coating ([0006], [0010], [0033]) and that the reactant that provides the oxygen component may come from an oxidant such as O2 plasma ([0014], [0043], [0047], 3 [ cerium cyclopentadienyl compound] ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further detailed/modified the method of Gao by using specific cerium precursors and oxidizing agent as the reactant gas because Kim409 teaches that such precursors and oxidizing agents are necessary in order to form a rare earth oxide film such as cerium oxide.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao to operate the ALD process at the claimed temperatures as a matter of routine experimentation in order to optimize the growth rate of the cerium oxide film during processing as well as the purity of the film as taught by Kim409.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	The facts and teachings of Chalker and optionally Jones discussed above in respect to the rejection of claim 13 also apply to claim 17.
It would have been obvious to one of ordinary skill in the art to have modified the method of Gao in view of Kim409 and Ahn to include a solvent with the cerium precursor because Chalker teaches that cerium precursors are known to be dissolved in solvents for the purpose of delivering precursors in an ALD process, especially in ALD processes that use direct injection. Chalker therefore suggests that such solvents are advantageous in providing measurable pulses of vaporized precursor with a reasonable .

Claim 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kim et al. US 2012/0270409 A1, Ahn et al. US 2007/0020835 and Chalker, and optionally further in view of Jones

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kim et al. US 2012/0270409 A1, Ahn et al. US 2007/0020835 and Chalker, and optionally further in view of Jones as applied to claim 17 above, and further in view of Tran.
Regarding claim 18, Gao in view of Kim409, Ahn, Chalker and optionally Jones render obvious  the limitation concerning temperature being at about 80°C to about 400°C during the ALD process for the same reasons discussed above in the discussion of the temperature requirement in parent claim 17.
Gao in view of Kim409, Ahn, Chalker and optionally Jones do not expressly teach that the chamber component is an electrostatic chuck.
The facts and teachings of Tran discussed above in respect to the rejection of claim 14 also apply to claim 18.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao in view of Kim and Ahn to have also performed the method of Gao in view of Kim and Ahn onto electrostatic chucks because Tran teaches that electrostatic chucks are common parts . 

Claims 19 – 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kim409, Ahn and either/both Aspinall et al. MOCVD and ALD of CeO2 Thin Films using a Novel Monomeric CeIV Alkoxide Precursor Chemical Vapor Deposition (2009). Vol 15 pages 259 – 261 (hereafter “Aspinall2009”) and/or Aspinall et al. Ce(IV) Complexes with Donor-Functionalized Alkoxide Ligands: Improved Precursors for Chemical Vapor Deposition of CeO2 (2011).  Inorg. Chem. Vol 50, 11644 – 11652 (hereafter “Aspinall2011”).
Regarding claims 19 – 20, the facts and teachings of Gao discussed above in respect to the rejection of claim 1 also apply to claim 19.
Gao does not expressly teach specific details of the practiced ALD method, namely that the precursor is a cerium precursor among the claimed species of cerium precursors, that the precursor comprises a solvent, that the reactant is an oxidizing agent, that the chamber component is heated to the claimed temperatures, and the repetition within the claimed amount of cycles to form the claimed about of cerium oxide sublayers.
With regards to the reactant is an oxidizing agent, the chamber component is heated to the claimed temperatures, and the repetition within the claimed amount of cycles to form the claimed about of cerium oxide sublayers: 
The facts and teachings of Kim409 and Ahn discussed above in respect to the rejection of claim 1 also apply to claim 19.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized within the method or otherwise modified the method of Gao in view of Kim 409 has a step to heat at least the substrate surface (including chamber component surfaces) within the claimed temperatures as well as repeat the ALD cycle the claimed amount of times to result in the claimed amount of sublayers of cerium oxide as a matter of routine experimentation in order to obtain a desired thickness of coating. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to the specific cerium precursors and solvent:
Aspinall2009 and Aspinall2011 are both directed to alkoxide precursors for use in chemical vapor deposition processes such as ALD.
Aspinall2009 discloses the synthesis of tetra(1-methoxy-2- methyl-2-propanolate) cerium (Ce(mmp)4) and its use for depositing cerium oxide films by ALD (page 259 2nd col ). Ce(mmp)4 is a type of metal alkoxide. Metal alkoxides are known to be favorable precursors for depositing high-purity oxide films at moderate deposition temperatures (page 259 2nd col).  Aspinall2009 discloses that Ce(mmp)4 , when compared to other nd col, page 260 2nd col). Finally, Aspinal2009 discloses that the cerium alkoxide precursor is dissolved in toluene prior to its use in the ALD process (page 261).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao in view of Kim409 and Ahn to use at the very least a cerium precursor comprising cerium tetra( 1-methoxy-2-methyl-2-propanolate and a solvent of toluene because Aspinall2009 teaches that such a precursor system is a known improvement to other precursor types (e.g. beta-diketonate) as a metal alkoxide and Aspinall2009 further teaches that when compared to other cerium alkoxides previously studied, offers higher thermal stability, volatility and shelf life.
Alternatively and/or additionally, Aspinall2011 (which cites Aspinall2009) discloses other potential ligands to bond with Ce to form precursors: (dimethylamino)propan-2-ol (propan-2-olate in ionized form, H-dmap), (2-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)propan-2-olate (H-dmop) (Chart 1, page 11645 2nd col ); as well as the specific precursors Ce(dmop)4 and Ce(dmap)4.  Aspinall2011 discloses that the precursors have enhanced volatility and offer higher growth rates in ALD processing (page 11644, 11650, 11650 bridge from 1st col to 2nd col ). Aspinall2011 likewise discloses the use of toluene as a precursor ([age 11646 2nd col).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gao in view of Kim409 and Ahn to use at the very least a cerium precursor comprising tetra(1-methoxy-2-methyl-2-propanolate), cerium tetra(1- (dimethylamino)propan-2-olate), or 
Additionally, there is a prima facia of obviousness for combinations of known equivalents known for the same purpose, such as combinations of known precursors. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant's arguments filed on March 22, 2022 have been fully considered but they are not fully persuasive.

Applicant’s remaining principal arguments are: 
a.) Gao, Kim'409, and Ahn does not teach, show, or suggest a method of forming a protective coating within a processing chamber comprising depositing a cerium oxide layer on a chamber component during an atomic layer deposition (ALD) process, wherein the chamber component is a processing chamber liner or shield, an electrostatic chuck, a substrate support, a support member, or a ring, as now recited in claims 1 and 17 and claims dependent therefrom  

	In response to the applicant's arguments, please consider the following comments.
a.) During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Contrary to Applicant’s arguments, Gao discloses that the protective coating may be disposed onto chamber parts such as a wafer holder. The wafer holder is illustrated in Fig. 1 with reference number 120  and it is clearly showing that the holder supports a substrate 130 (Gao [0025]).  Thus, Gao discloses that the chamber component can be a substrate support. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717